Case 1:13-cr-00277-RA Document 149
                               148 Filed 08/18/20
                                         08/17/20 Page 1 of 3
                                                            8
Case 1:13-cr-00277-RA Document 149
                               148 Filed 08/18/20
                                         08/17/20 Page 2 of 3
                                                            8
              Case 1:13-cr-00277-RA Document 149
                                             148 Filed 08/18/20
                                                       08/17/20 Page 3 of 3
                                                                          8




For the many reasons cited in this Court's prior orders, Petitioner's motion is denied.


SO ORDERED.


                                              ___________________
                                              Hon. Ronnie Abrams
                                              8/18/2020
